Citation Nr: 0532555	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-22 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for status post right knee 
arthroscopy, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from April 1989 until November 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Togus, 
Maine.

In a July 2005 rating action, the veteran was awarded a 
temporary total evaluation for his right knee disability 
based upon a period of convalescence following surgery, 
pursuant to 38 C.F.R. § 4.30.  Thus, from May 25, 2005 
through July 31, 2005, the veteran is assigned a 100 percent 
evaluation for his service-connected right knee disability.  
Throughout the remainder of the rating period on appeal, he 
is assigned a 20 percent evaluation.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's status 
post right knee arthroscopy was productive of complaints of 
pain and instability; objectively, the evidence reveals 
essentially full range of right knee motion, with no more 
than moderate knee instability.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 20 
percent for status post right knee arthroscopy have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the present case, VA satisfied its duty to notify by means 
of an April 2003 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and, in conjunction with an April 2004 statement of the 
case, apprised the veteran of his and VA's respective duties 
for obtaining evidence.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letters noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the April 2004 Statement 
of the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post-service 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claim, to include testimony provided at a September 2005 
hearing before the undersigned.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations- in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Analysis

The veteran is currently assigned a 20 percent evaluation for 
status post right knee arthroscopy pursuant to Diagnostic 
Code 5257 which contemplates knee impairment manifested by 
recurrent subluxation or lateral instability.  Under that 
Code section a 20 percent disability rating is warranted for 
moderate impairment, and a 30 percent disability rating is 
assigned for severe impairment.  For the reasons discussed 
below, the Board finds that the presently assigned 20 percent 
evaluation is appropriate and that there is no basis for a 
higher rating during the rating periods in question.

Upon VA examination in April 2003, the veteran reported that 
his knee felt as though it would give way when he climbed 
stairs.  He indicated that he was issued a knee brace for use 
when walking long distances.  Objectively, the veteran used 
no assistive devices upon examination.  He walked with a 
steady gait, with no limp.  A momentary limp was noted when 
the veteran stood up from the waiting room chair.  It was 
reported that the veteran had right knee flexion to 95 
degrees.  There was no crepitus or swelling.  He had a well-
healed surgical scar on the right knee.  He could bear all 
weight on the right leg, though this caused some mild shaking 
of the right knee.  

The VA clinical treatment records include a March 2003 VA 
outpatient treatment report which revealed a +1 drawer sign, 
and that Lachman's test was negative at that time.  Varus and 
valgus stress tests were also negative and the veteran's 
right leg strength was 4/5.  It was noted he had moderate 
decreased flexion.  The veteran complained of right knee 
pain.  A subsequent VA progress report in June 2003 revealed 
negative Lachman's, McMurray's, anterior drawer and posterior 
drawer tests.  There was no laxity of the right knee at that 
time.  He wore a knee brace.  Range of motion of the right 
knee was from zero to 120 degrees.  When seen in July 2003, 
right knee range of motion was from zero to 135 degrees.  The 
assessment was early degenerative joint disease of the right 
knee.  Finally, a March 2005 treatment report written by R. 
S. S., M.D., of Sports Medicine and Joint Care West Michigan, 
noted a Lachman's test showing a firm end point with no pivot 
shift.  Range of motion of the right knee was described as 
full and complete.  There was no evidence of effusion.  There 
were well-healed surgical incisions.  He had severe medial 
joint line tenderness and moderate lateral joint line 
tenderness.  X-ray examination of the right knee demonstrated 
findings deemed to be not consistent with arthritic changes.

The Board acknowledges the veteran's comments made at his 
September 2005 hearing before the undersigned.  Specifically, 
the veteran stated that his knee sometimes collapsed when he 
stepped out of bed, causing him to fall on the floor.  
(Transcript "T," at 7.)  The veteran's spouse confirmed 
that he fell at times.  (T. at 7-8.)  The veteran further 
indicated that he was wearing a knee brace at the time of the 
hearing.  (T. at 8.)  The veteran also stated that he walked 
with a cane if he was travelling any length of distance.  (T. 
at 9.)  

Despite such testimony, the objective evidence of record, as 
described in the paragraphs above, reveals a disability 
picture most closely approximated by the currently assigned 
20 percent disability evaluation for moderate knee disability 
under Diagnostic Code 5257 for both rating periods in 
question.  Moreover, an increase on the basis of functional 
limitation due to factors such as pain, weakness, 
incoordination and fatigability is not for application in 
this analysis of Diagnostic Code 5257, because such Code 
section is not predicated on loss of range of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  

The Board has also considered whether any alternate 
Diagnostic Code may serve as a basis for an increased rating 
here.  However, as the competent evidence does not establish 
tibia/fibula impairment, Diagnostic Code 5262 is not for 
application.  There is no other relevant Code section for 
consideration of the veteran's right knee instability. 

The Board has additionally contemplated the propriety of 
assigning an additional separate evaluation in the present 
case based on limitation of motion.  In this vein, the VA 
General Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997; revised July 24, 1997).  Likewise, the VA General 
Counsel has also held that, when x-ray findings of arthritis 
are present and a veteran's knee disability is evaluated 
under Code 5257, the veteran would be entitled to a separate 
compensable evaluation under Diagnostic Code 5003 if the 
arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

In the present case, the competent evidence does not contain 
a confirmed diagnosis of arthritis by x-ray.  In this regard, 
the Board notes that following X-ray examination in July 
2003, the assessment was early degenerative joint disease of 
the right knee.  However, x-ray studies taken in conjunction 
with the veteran's April 2003 VA examination and March 2005 
private examination have been interpreted as showing normal 
articular relationships with no arthritic changes.  Further, 
a separate compensable evaluation for limitation of right leg 
flexion and/or extension is not for assignment here.  
VAOPGCPREC 9-2004 (September 17, 2004).  There has been no 
demonstration by competent clinical evidence of record, even 
with consideration of additional functional impairment due to 
pain, of limitation of right leg flexion and/or extension to 
a compensable degree so as to warrant a separate evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and/or 5261.  
The veteran has consistently demonstrated full extension to 
zero degrees, and right leg flexion to at least 120 degrees.

Additionally, it is noted that the veteran's right knee 
disability involves a scar.  Therefore, the Board has 
considered whether the veteran is entitled to a separate 
rating for such scar.  

Disabilities of the skin are addressed under 38 C.F.R. 
§ 4.118.  It is observed that revisions were made to 
38 C.F.R. § 4.118 during the pendency of this appeal.  
However, the Diagnostic Code at issue, 7804, remained 
essentially unchanged.  Throughout the entirety of the 
appeal, evidence of a superficial and painful scar is 
required in order to achieve a compensable rating under 
Diagnostic Code 7804.  Here the evidence does not establish 
that such criteria have been met.  Indeed, upon VA 
examination in April 2003, and on private assessment in March 
2005, the veteran's surgical scar was described as well 
healed.  Indeed, the veteran has not raised any complaints 
referable to the scar.  For these reasons, assignment of a 
separate evaluation for a right knee surgical scar is not 
warranted.  

In conclusion, the competent evidence demonstrates that the 
currently assigned 20 percent rating for status post right 
knee arthroscopy most nearly approximates the veteran's 
disability picture over both rating periods in question, 
before and after the temporary total convalescence rating.  
An evaluation in excess of that amount is not warranted.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that, for the period 
prior to May 25, 2005 and from August 1, 2005, the disability 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A rating in excess of 20 percent for status post right knee 
arthroscopy is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


